Citation Nr: 1731688	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-06 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for right (major) elbow bursitis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from September 1992 to July 2008. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction of this case now resides with the RO in Roanoke, Virginia.

In a March 2012 VA Form 9, the Veteran requested a videoconference hearing before the Board; however, he withdrew his hearing request in January 2016.

This matter was before the Board in June 2016 when it was remanded for additional development.  The Board finds that there has been substantial compliance with the remand directives in this case.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In a VA Form 646 received in May 2017, the Veteran's representative incorrectly noted that the issue of entitlement to service connection for sleep apnea was on appeal.  The Board notes that this issue was denied in an April 2010 rating decision.  The Veteran did not submit a timely appeal in response to an August 2016 statement of the case.  Therefore, this matter is referred to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

During the entire appeal period, the right elbow has been essentially asymptomatic, with full range of motion and no pain.





CONCLUSION OF LAW

The criteria for a compensable rating for right elbow bursitis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b) (1), 4.1, 4.3, 4.7, 4.10, 4.21, 4.27, .4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5205, 5206, 5207, 5208, 5209, 5213 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Letters dated in April 2009 and February 2010 contained the notice necessary regarding the claim decided herein.  Additionally, neither the claimant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) as well as all identified and available post-service medical records have been associated with the claims file.  Pursuant to the Board's 2016 remand directive, the AOJ obtained VA treatment records dated from 2012 to 2016.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The Veteran was afforded a VA examination in December 2009 (with addendum provided in May 2010).  He failed to report for an examination scheduled for August 2016.  The Board is cognizant of the recent holding by the United States Court of Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  However, as the Veteran has failed to report to any of his scheduled 2016 VA examination, the Board finds that another remand for strict compliance with Correia in this particular case would result in further and unnecessary delay.  Additionally, under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Thus, the Board will proceed to consider the Veteran's claim based on the evidence of record notwithstanding the requirements of Correia.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.

II.  Initial Rating for Right Elbow Bursitis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1151; 38 C.F.R. § 4.1.  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 
At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's right elbow bursitis is currently rated noncompensable, effective July 16, 2008.

Under Diagnostic Code 5019 for bursitis, bursitis will be rated under limitation of motion of the affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a.

Limitation of elbow motion is rated under Diagnostic Codes 5206, 5207, 5208, and 5213.  Under Diagnostic Code 5206 (for limitation of flexion), a 0 percent rating is warranted where flexion of the major extremity is limited to 110 degrees; a 10 percent rating is warranted where the flexion is limited to 100 degrees; and a 20 percent rating is warranted where flexion is limited to 90 degrees. (Higher ratings are available for greater limitation of motion.) 

Under Diagnostic Code 5207 (for limitation of extension), a 10 percent rating is warranted where extension of the major extremity is limited to either 45 degrees or 60 degrees; and a 20 percent rating is warranted where extension is limited to 75 degrees. (Higher ratings are available for greater limitations of motion.) 

Under Diagnostic Code 5208, a 20 percent rating is warranted when forearm flexion is limited to 100 degrees and extension is limited to 45 degrees.  This is the only rating available under this code. 

Under Code 5213, a 10 percent rating is warranted for limitation of supination to 30 degrees or less. A 20 percent rating is warranted for limitation of pronation with motion lost beyond the last quarter of the arc and the hand not approaching full pronation.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal flexion and extension of the elbow is from 0 degrees of extension to 145 degrees of flexion, pronation is from 0 to 80 degrees, and normal supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).
Here, STRs show that the Veteran is right handed.  A May 1996 STR notes that the Veteran reported falling in an obstacle course and was concerned about a right elbow fracture.  He reported some tenderness.  Subsequent STRs, including January 2008 Separation Examination and Medical History Reports are silent for complaints or findings related to the right elbow.

Following service, a December 2009 VA bones examination report notes the Veteran's report of right elbow problems since Basic Underwater Demolition School training in 1996.  At that time, he "had a day or two of down time" and then some problems again "in Bahgdad [sic] for a bit."  He reported that he was diagnosed with bursitis.  The Veteran stated that after doing exercises, his right elbow problems improved and did not bother him at all anymore.  On examination, there was no pain, deformity, giving way, instability, stiffness, locking, effusion, inflammation, weakness, incoordination, decreased speed of joint motion, or episodes of dislocation or subluxation associated with the right elbow.  Range of motion was: flexion to 145 degrees; extension to 0 degrees; pronation to 80 degrees; and supination to 85 degrees.  There was no evidence of pain on active motion.  
The examiner noted that the Veteran was employed full time as a police officer and had lost no time from work in the past year.  The diagnosis was history of right elbow bursitis.  The examiner opined that this condition had no effect on the Veteran's usual occupation or his usual daily activities.  

A May 2010 VA joints examination report notes that the examiner stated:

I have been asked to supply a proper diagnosis for the Veteran s right elbow. . . . The diagnosis of bursitis was made previously and it is to be accepted that this type of soft tissue problem related to a bursa and tendon frequently is asymptomatic but has recurrences. On the examination the findings for the right elbow [were] normal with flexion to 145 degrees, forearm supination 85 degrees and forearm pronation 80 degrees.  The opposite left elbow had the same findings.  In consideration of the Veteran s history and prior treatment for bursitis the diagnosis at this time will also be olecranon bursitis and it will be considered to be asymptomatic at the present time.

VA treatment records dated from 2009 to 2016 are silent for any complaints, findings, or treatment related to the right elbow.

Throughout the period of the appeal, the Veteran's right elbow has demonstrated normal range of motion without objective evidence of painful motion.  In fact, the Veteran denied flare ups and reported that his elbow no longer bothered him.  For the entire appeal period, there is no evidence that the Veteran's elbow disability has been manifested by functional (motion) limitations that either met or approximated the criteria for the minimal (10 percent) schedular compensable rating for elbow disability.  Indeed, as noted above, the VA examination report shows no actual loss of motion or functional loss affecting the Veteran's ability to perform normal working movements.  Therefore, a preponderance of the evidence is against an initial compensable schedular rating for right elbow bursitis.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's right elbow disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

Here, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for service-connected right elbow bursitis are inadequate.  A comparison between the symptomatology of the Veteran's bursitis (or lack thereof) with the rating criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria also provide an opportunity for the assignment of still higher evaluations for his service-connected right elbow disability.  Accordingly, the symptoms are contemplated by the rating criteria and referral for an extra-schedular evaluation is not warranted for this disability.

Moreover, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484 (2016). 

Accordingly, referral for consideration of 38 C.F.R. § 3.321 (b)(1) on an individual basis or on a collective basis is not warranted for either disability in this case.







ORDER

An initial compensable rating for right elbow bursitis is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


